DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/24/21 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I, II, and III  , as set forth in the Office action mailed on 11/30/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/30/20 is partially withdrawn.  Claims 12-16, directed to Invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-20, directed to Invention III remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
Applicant’s arguments, see response, filed 4/24/21, with respect to claims 1-16 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hongbiao Yu on 5/11/21.
The application has been amended as follows: 
Cancel claims 17-20
Claim 1 (Currently Amended):
A device, comprising:
A first lens assembly controllable to switch between a first plurality of optical powers, the first lens assembly comprising a plurality of directly optically coupled lenses, wherein each of the first plurality of optical powers of the first lens assembly for a polychromatic input light is a sum of individual optical powers of the plurality of directly optically coupled lenses; 
A second lens assembly controllable to switch between a second plurality of optical powers that are opposite of the first plurality of optical powers; and
A half-wave plate disposed between the first 

Claim 2 (Currently Amended):
The device of claim 1, wherein the half-wave plate is configured to convert a first light having a first polarization received from the first 

Claim 10 (Currently Amended):
The device of claim 1, wherein the second 

Claim 11 (Currently Amended);
The device of claim 1, wherein each of the first 

Claim 12 (Currently Amended):
A method, comprising:
Receiving a first light by a first 
Transmitting, by the first 
Converting, by the half-wave plate, the first light intro a second light propagating towards the second 

Claim 13 (Currently Amended):
The method of claim 12, further comprising: determining an optical power of the second 

Claim 14 (Currently Amended):
The method of claim 13, further comprising: transmitting, by the first 


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 12, the prior art of record does not teach or suggest a device, comprising: a first lens assembly controllable to switch between a first plurality of optical powers, the first lens assembly comprising a plurality of directly optically coupled lenses, wherein each of the first plurality of optical powers of the first lens assembly for a polychromatic input light is a sum of individual optical powers of the plurality of directly optically coupled lenses; a second lens assembly; and a half-wave plate disposed between the first lens assembly and the second lens assembly, in combination with the remaining features recited in the claim.
The prior art of Oh (US 2018/0239177 A1 of record) discloses a device, comprising: a first lens assembly controllable to switch between a first plurality of optical powers, the first lens assembly comprising a plurality of directly optically coupled lenses, a second lens assembly; and a half-wave plate disposed between the first lens assembly and the second lens assembly (Oh, Figure 33A). However, Oh fails to disclose that each of the first plurality of optical powers of the first lens assembly for a polychromatic input light is a sum of individual optical powers of the plurality of directly optically coupled lenses. The prior art of Oh’375 (US 2019/0227375 A1 of record) discloses  that each of the first plurality of optical powers of the first lens assembly for a polychromatic input light is a sum of individual optical powers of the plurality of optically coupled lenses. However, Oh’375 fails to disclose that lenses are directly optically coupled. Further, Oh discloses directly optically coupled lenses but fails to disclose that a polychromatic input light could be used for each of the lenses. Instead, Oh discloses each lens to only control an optical power of a particular color of light. Further, there is no proper motivation to combine the teachings of Oh’375, which does not teach directly optically coupled lenses with the teachings of Oh, which focuses on light of particular colors rather than polychromatic light.
Therefore, Claims 1 and 12 are allowed. Claims 2-11 and 13-16 are allowed by virtue of their dependence on allowed claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871